DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
All former drawings objections are hereby withdrawn.
Claim Rejections - 35 USC § 112
All former 112 rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-21 and 62 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of all of the claims is the inclusion of limitations not found in the prior art, those being: for claim 62: “a control seal disposed in the control seal groove, the control seal configured to be engaged with the control seat with the valve stem in a closed state and to be disengaged from the control seat with the valve stem in an open state” (claim 62, last 4 lines, similar language found in the other two independent claims 1 and 14 in their last 4 lines respectively, therefore all of the claims, including the depending claims, are allowed for similar reasons).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
In the file wrapper, the interview summary was after the claims were submitted, but chronologically, the interview occurred before (and then approved later) the new sets of claims were submitted with new remarks.  The applicant noted that the drawings objections and the 112 issues were handled with modest amendments, and should be withdrawn.  In addition, following the discussion that occurred during the interview, the independent claims (claim 62 is new, but incorporated those same features as well) were amended to emphasize that the cartridge/housing for the valve stem had an interior wall that formed a “valve seat”, but that there were “grooves” associated with the zones near the axial inlet and outlet passages.  The value of this design is that the o ring, absent the groove “gap”, gets torn up as part of the o ring can float freely when exposed to the radial inlets and outlets, but restricted in the zones that failed to have a gap.  So by adding that little gap on the interior wall of the cartridge/ housing, the key o-ring (which presumably is the one most likely to deteriorate from regular use) is either entirely pressed against the valve seat, or entirely exposed all the way around, avoiding the dreaded and undesireable “scarfing” (a term used to describe the damage to a worn out o-ring).  In addition, this change affects the circulation of the fluid so that the fluid now flows within the gap between the cartridge/ housing and the valve stem, which “evens out the pressure better” as it was explained to the examiner.  After a consultation, and a deeper search, this allowance followed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P.B/Examiner, Art Unit 3754     

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                                                                                02/01/2021